OPINION OF THE COURT
LARSEN, Justice.
This is an appeal from an order of the Court of Common Pleas of Allegheny County denying appellant’s petition for post-conviction relief. Appellant argues that his trial/direct appeal counsel1 was ineffective in several respects, namely:
1. For failure to object to, or motion for a mistrial because of, allegedly prejudicial remarks of the prosecutor during his closing arguments;
*6242. For failure to request an instruction to the jury on involuntary manslaughter; and
3. for failure to call certain witnesses in his behalf.
We have examined the record and conclude that these issues are without merit. Accordingly, judgments of sentence affirmed.
EAGEN, C. J., notes a dissent and would grant a new trial because of prosecutorial misconduct.
ROBERTS, J., filed a dissenting opinion.

. Appellant’s judgments of sentence for murder of the third degree and carrying a firearm without a license were upheld by this Court on direct appeal. Commonwealth v. Solomon, 471 Pa. 417, 370 A.2d 372 (1977).